Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2016/0274719).

Regarding claim 1, Yang discloses a pixel circuit (Fig. 8), comprising: 
a light emitting device (see light-emitting diode (OLED) in Fig. 8); 
a light sensitive touch control sub-circuit (see T1, T2, C1 and T3 in Fig. 8 comprising the claimed light sensitive touch control sub-circuit), connected to a first scan terminal (see connection to Scan1 in Fig. 8), a second scan terminal (see connection to Scan2 in Fig. 8), a data signal terminal (see connection to Data in Fig. 8), and a signal reading line (see connection to RL in Fig. 8), the light sensitive touch control sub-circuit being configured to generate a detection signal, based on a light intensity, under a control of a first scan signal from the first scan terminal and a data signal from the data signal terminal and to output the detection signal through the signal reading line under a control of a para[0094]-para[0097]; para[0099]; para[0109]-para[0112]; see Figs. 8-9); and 
a light emitting driving control sub-circuit (see T6, T8, C2, D2, T5 and T9 in Fig. 8 comprising the claimed light emitting driving control sub-circuit), connected to the first scan terminal (see connection to Scan1 in Fig. 8), the second scan terminal (see connection to Scan2 in Fig. 8), and the data signal terminal (see connection to Data in Fig. 8), the light emitting driving control sub-circuit being configured to drive the light emitting device, based on the data signal from the data signal terminal, under a control of the first scan signal from the first scan terminal and the second scan signal of the second scan terminal (para[0100]-para[0101]; para[0103]-para[0104]; para[0106]-para[0113]; see Figs. 8-9). 

Regarding claim 2, Yang discloses all the claim limitations as applied above (see claim 1). In addition, Yang discloses the light emitting driving control sub-circuit comprises: 
a driving sub-circuit (see C2 and D2 in Fig. 8 comprising the claimed driving sub-circuit);
a data writing sub-circuit (see T6 and T8 in Fig. 8 comprising the claimed data writing sub-circuit), connected to the driving sub-circuit (see connection to C2 and D2 in Fig. 8), the first scan terminal (see connection to Scan1 in Fig. 8), and the data signal terminal (see connection to Data in Fig. 8), and the data writing sub-circuit being configured to write the data signal from para[0101]-para[0102]; para[0104]; para[0106]; para[0109]-para[0116]; see Figs. 8-9); and 
a light emitting control sub-circuit (see T5 and T9 in Fig. 8 comprising the claimed light emitting control sub-circuit), connected to the driving sub-circuit (see connection to C2 and D2 in Fig. 8), a first voltage terminal (see connection to Vdd in Fig. 8), the light emitting device (see connection to the OLED in Fig. 8), and the second scan terminal (see connection to Scan2 in Fig. 8), and the light emitting control sub-circuit being configured to input a signal from the first voltage terminal to the driving sub-circuit and supply a driving current generated by the driving sub-circuit to the light emitting device, under a control of the second scan signal from the second scan terminal, so that the driving sub-circuit drives the light emitting device to emit light (para[0103]; para[0108]-para[0116]; see Figs. 8-9). 

Regarding claim 3, Yang discloses all the claim limitations as applied above (see claim 2). In addition, Yang discloses a reset sub-circuit (see T7 and T4 in Fig. 8 comprising the claimed reset sub-circuit), connected to the light sensitive touch control sub-circuit (see connection to T1, T2, C1 and T3 in Fig. 8), the driving sub-circuit (see connection to C2 and D2 in Fig. 8), an enable signal terminal (see connection to Scan3 in Fig. 8), and an initial voltage terminal (see connection to Vint in Fig. 8), and the reset sub-circuit being light sensitive touch control sub-circuit and the driving sub-circuit through a voltage provided by the initial voltage terminal, under a control of an enable signal from the enable signal terminal (para[0098]; para[0105]; para[0109]-para[0110]; see Figs. 8-9).

Regarding claim 4, Yang discloses all the claim limitations as applied above (see claim 1). In addition, Yang discloses the light sensitive touch control sub-circuit comprises: a light sensitive touch control collection sub-circuit (see T1, T2 and C1 in Fig. 8) and an output sub-circuit (see T3 in Fig. 8);
the light sensitive touch control collection sub-circuit is connected to the first scan terminal (see connection of the circuit comprising T1, T2 and C1 to Scan1 in Fig. 8) and the data signal terminal (see connection of the circuit comprising T1, T2 and C1 to Data in Fig. 8), and the light sensitive touch control collection sub-circuit is configured to generate the detection signal, based on the light intensity, under the control of the first scan signal from the first scan terminal and the data signal from the data signal terminal (para[0094]-para[0096]; para[0099]; para[0109]-para[0112]; see Figs. 8-9); and 
the output sub-circuit is connected to the light sensitive touch control collection sub-circuit (see connection of T3 to T1, T2 and C1 in Fig. 8), the second scan terminal (see connection of T3 to Scan2 in Fig. 8), and the signal reading line (see connection of T3 to RL in Fig. 8), and the output sub-circuit is configured to output the detection signal through the signal reading line, under the para[0097]; para[0109]-para[0112]; see Figs. 8-9).

Regarding claim 5, Yang discloses all the claim limitations as applied above (see claim 3). In addition, Yang discloses the reset sub-circuit comprises: a first transistor (see T7 in Fig. 8) and a second transistor (see T4 in Fig. 8); 
a gate electrode of the first transistor is connected to the enable signal terminal (see connection of T7 to Scan3 in Fig. 8), and a first electrode of the first transistor is connected to the driving sub-circuit and the initial voltage terminal (see connection of T7 to C2 and Vint in Fig. 8), and a second electrode of the first transistor is connected to the driving sub-circuit (see connection of T7 to node a between C2 and D2 in Fig. 8); and 
a gate electrode of the second transistor is connected to the enable signal terminal (see connection of T4 to Scan3 in Fig. 8), and a first electrode of the second transistor is connected to the light sensitive touch control sub-circuit (see connection of T4 to T1, T2, C1 and T3 in Fig. 8), and a second electrode of the second transistor is connected to the initial voltage terminal (see connection of T4 to Vint in Fig. 8). 

Regarding claim 6, Yang discloses all the claim limitations as applied above (see claim 4). In addition, Yang discloses the light sensitive touch control collection sub-circuit comprises: a third transistor (see T1 in Fig. 8), a light sensitive transistor (see T2 in Fig. 8; para[0099]), and a storage capacitance (see C1 in Fig. 8); 
see connection of T1 to Scan1 in Fig. 8), and a first electrode of the third transistor is connected to the data signal terminal (see connection of T1 to Data in Fig. 8), and a second electrode of the third transistor is connected to a first electrode of the light sensitive transistor (see connection of T1 to T2 in Fig. 8); 
a gate electrode of the light sensitive transistor is connected to the first electrode of the light sensitive transistor (see connection of a first electrode of T2 to its own gate electrode in Fig. 8), and a second electrode of the light sensitive transistor is connected to the output sub-circuit (see connection of a second electrode of T2 to T3 in Fig. 8); and 
an electrode of the storage capacitance is connected to the second electrode of the light sensitive transistor (see connection of C1 to the second electrode of T2 in Fig. 8), and another electrode of the storage capacitance is connected to the gate electrode of the light sensitive transistor (see connection of C1 to the gate electrode of T2 in Fig. 8). 

Regarding claim 7, Yang discloses all the claim limitations as applied above (see claim 4). In addition, Yang discloses the output sub-circuit comprises: a fourth transistor[[;]] (see T3 in Fig. 8),
wherein a gate electrode of the fourth transistor is connected to the second scan terminal (see connection of T3 to Scan2 in Fig. 8), and a first electrode of the fourth transistor is connected to the light sensitive touch control collection sub-circuit (see connection of T3 to T1, T2 and C1 in Fig. 8), and a second electrode see connection of T3 to RL in Fig. 8).

Regarding claim 8, Yang discloses all the claim limitations as applied above (see claim 2). In addition, Yang discloses the data writing sub-circuit comprises: a fifth transistor (see T6 in Fig. 8) and a sixth transistor (see T8 in Fig. 8); 
a gate electrode of the fifth transistor is connected to the first scan terminal (see connection of T6 to Scan1 in Fig. 8), and a first electrode of the fifth transistor is connected to the data signal terminal (see connection of T6 to Data in Fig. 8), and a second electrode of the fifth transistor is connected to the driving sub-circuit (see connection of T6 to D2 in Fig. 8); and 
a gate electrode of the sixth transistor is connected to the first scan terminal (see connection of T8 to Scan1 in Fig. 8), a first electrode and a second electrode of the sixth transistor are both connected to the driving sub-circuit (see connections of T8 to the claimed driving circuit at a and d3 in Fig. 8).

Regarding claim 9, Yang discloses all the claim limitations as applied above (see claim 2). In addition, Yang discloses the light emitting control sub-circuit comprises: a seventh transistor (see T5 in Fig. 8) and an eighth transistor (see T9 in Fig. 8); 
a gate electrode of the seventh transistor is connected to the second scan terminal (see connection of T5 to Scan2 in Fig. 8), and a first electrode of the seventh transistor is connected to the first voltage terminal (see connection of T5 to Vdd ), and a second electrode of the seventh transistor is connected to the driving sub-circuit (see connection of T5 to D2 in Fig. 8), and 
a gate electrode of the eighth transistor is connected to the second scan terminal (see connection of T9 to Scan2 in Fig. 8), and a first electrode of the eighth transistor is connected to the driving sub-circuit (see connection of T9 to D2 in Fig. 8), and a second electrode of the eighth transistor is connected to the light emitting device (see connection of T9 to the OLED in Fig. 8).

Regarding claim 10, Yang discloses all the claim limitations as applied above (see claim 3). In addition, Yang discloses the driving sub-circuit comprises: a driving transistor (see D2 in Fig. 8) and a first capacitor (see C2 in Fig. 8); 
a gate electrode of the driving transistor is connected to the reset sub-circuit and the data writing sub-circuit (see connection of a gate electrode of D2 to T7 of the claimed reset circuit and to T8 of the claimed data writing circuit in Fig. 8), a first electrode of the driving transistor is connected to the light emitting control sub-circuit and the data writing sub-circuit (see connection of D2 to T5 of the claimed light emitting control sub-circuit and to T6 of the claimed data writing circuit in Fig. 8), and a second electrode of the driving transistor is connected to the light emitting control sub-circuit and the data writing sub-circuit (see connection of D2 to T9 of the claimed light emitting control sub-circuit and to T8 of the claimed data writing circuit in Fig. 8); and 
see connection of C2 to the gate of D2 in Fig. 8), and another electrode of the first capacitor is connected to the reset sub-circuit and the initial voltage terminal (see connection of C2 to T7 of the claimed reset sub-circuit and to Vint in Fig. 8).

Regarding claim 19, Yang discloses a method of driving a display panel (see driving scheme in Fig. 9, for driving touch display circuit/device in Figs. 1, 8 and 12), the display panel comprising: 
a light emitting device (see light-emitting diode (OLED) in Fig. 8); 
a light sensitive touch control sub-circuit (see T1, T2, C1 and T3 in Fig. 8 comprising the claimed light sensitive touch control sub-circuit), connected to a first scan terminal  (see connection to Scan1 in Fig. 8), a second scan terminal (see connection to Scan2 in Fig. 8), a data signal terminal (see connection to Data in Fig. 8), and a signal reading line (see connection to RL in Fig. 8), and the light sensitive touch control sub-circuit being configured to generate a detection signal, based on a light intensity, under a control of a first scan signal from the first scan terminal and a data signal from the data signal terminal and to output the detection signal through the signal reading line under a control of a second scan signal from the second scan terminal (para[0094]-para[0097]; para[0099]; para[0109]-para[0112]; see Figs. 8-9); and 
a light emitting driving control sub-circuit (see T6, T8, C2, D2, T5 and T9 in Fig. 8 comprising the claimed light emitting driving control ), connected to the first scan terminal (see connection to Scan1 in Fig. 8), the second scan terminal (see connection to Scan2 in Fig. 8), and the data signal terminal (see connection to Data in Fig. 8), the light emitting driving control sub-circuit being configured to drive the light emitting device, based on the data signal from the data signal terminal, under a control of the first scan signal from the first scan terminal and the second scan signal from the second scan terminal (para[0100]-para[0101]; para[0103]-para[0104]; para[0106]-para[0113]; see Figs. 8-9), 
the method comprising: controlling the light sensitive touch control sub-circuit to achieve a light sensitive touch control and controlling the light emitting driving control sub-circuit to drive the light emitting device, through the first scan signal from the first scan terminal, the second scan signal from the second scan terminal, and the data signal from the data signal terminal (para[0039]-para[0044]; para[0094]-para[0097]; para[0101]; para[0103]-para[0104]; para[0106]-para[0116]; see Figs. 1 and 8-9). 

Regarding claim 20, Yang discloses all the claim limitations as applied above (see claim 19). In addition, Yang discloses the light emitting driving control sub-circuit comprises: 
a driving sub-circuit (see C2 and D2 in Fig. 8 comprising the claimed driving sub-circuit); 
a data writing sub-circuit (see T6 and T8 in Fig. 8 comprising the claimed data writing sub-circuit), connected to the driving sub-circuit (see ), the first scan terminal (see connection to Scan1 in Fig. 8), and the data signal terminal (see connection to Data in Fig. 8), and the data writing sub-circuit being configured to write the data signal from the data signal terminal to the driving sub-circuit and compensate for a threshold voltage of the driving sub-circuit under a control of the first scan signal from the first scan terminal (para[0101]-para[0102]; para[0104]; para[0106]; para[0109]-para[0116]; see Figs. 8-9); 
a light emitting control sub-circuit (see T5 and T9 in Fig. 8 comprising the claimed light emitting control sub-circuit), connected to the driving sub-circuit (see connection to C2 and D2 in Fig. 8), a first voltage terminal (see connection to Vdd in Fig. 8), the light emitting device (see connection to the OLED in Fig. 8), and the second scan terminal (see connection to Scan2 in Fig. 8), and the light emitting control sub-circuit being configured to input a signal from the first voltage terminal to the driving sub-circuit and supply a driving current generated by the driving sub-circuit to the light emitting device under a control of the second scan signal from the second scan terminal, so that the driving sub-circuit drives the light emitting device to emit light (para[0103]; para[0108]-para[0116]; see Figs. 8-9), and 
the display panel further comprising: a reset sub-circuit (see T7 and T4 in Fig. 8 comprising the claimed reset sub-circuit), connected to the light sensitive touch control sub-circuit (see connection to T1, T2, C1 and T3 in Fig. 8), the driving sub-circuit (see connection to C2 and D2 in Fig. 8), an enable signal terminal (see connection to Scan3 in Fig. 8), and an initial voltage see connection to Vint in Fig. 8), and the reset sub-circuit being configured for resetting the light sensitive touch control sub-circuit and the driving sub-circuit through a voltage provided by the initial voltage terminal under a control of an enable signal from the enable signal terminal (para[0098]; para[0105]; para[0109]-para[0110]; see Figs. 8-9), and 
the controlling the light sensitive touch control sub-circuit to achieve the light sensitive touch control and controlling the light emitting driving control sub-circuit to drive the light emitting device, through the first scan signal from the first scan terminal, the second scan signal from the second scan terminal, and the data signal from the data signal terminal comprises: 
resetting, by the reset sub-circuit, the light sensitive touch control sub-circuit and the driving sub-circuit through the voltage provided by the initial voltage terminal, under the control of the enable signal from the enable signal terminal (para[0098]; para[0105]; para[0109]-para[0110]; see Figs. 8-9, wherein these resettings are performed by T7 and T4 of the claimed reset sub-circuit); 
writing, by the data writing sub-circuit, the data signal from the data signal terminal into the driving sub-circuit and compensating for the threshold voltage of the driving sub-circuit, under the control of the first scan signal from the first scan terminal (para[0101]-para[0102]; para[0104]; para[0106]; para[0109]-para[0116]; see Figs. 8-9, wherein the writing and the compensating performed by T6 and T8 of the claimed data writing sub-circuit); and 
para[0094]-para[0096]; para[0099]; para[0109]-para[0111]; see Figs. 8-9, wherein the converting, the storing and the maintaining turning on of T2 are performed by T1, T2 and C1 of the claimed light sensitive touch control sub-circuit); 
inputting, by the light emitting control sub-circuit, the signal from the first voltage terminal to the driving sub-circuit and providing the driving current generated by the driving sub-circuit to the light emitting device under the control of the second scan signal from the second scan terminal, so that the driving sub-circuit drives the light emitting device to emit light (para[0103]; para[0109]; para[0113]-para[0116]; see Figs. 8-9, wherein the inputting and the providing are performed by T5 and T9 of the claimed light emitting control sub-circuit); and 
outputting, by the light sensitive touch control sub-circuit, the detection signal through the reading signal line under the control of the second scan signal from the second scan terminal (para[0094]-para[0097]; para[0099]; para[0109]-para[0112]; see Figs. 8-9, wherein the outputting is performed T3 of the claimed light sensitive touch control sub-circuit). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 11-16, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0274719, in view of Cok et al. (US 2010/0201275).

Regarding claim 11, Yang discloses all the claim limitations as applied above (see claim 1). In addition, Yang discloses a thin film transistor (TFT) (para[0038]; para[0100]; para[0075]), and the light sensitive touch control sub-circuit (see T1, T2, C1 and T3 in Fig. 8 comprising the claimed light sensitive touch control sub-circuit) the light emitting driving control sub-circuit of the pixel circuit according to claim 1 (see T6, T8, C2, D2, T5 and T9 in Fig. 8 comprising the claimed light emitting driving control sub-circuit); and the light emitting device of the pixel circuit (see the light-emitting diode (OLED) in Fig. 8).
However, Yang does not appear to expressly disclose an array substrate, comprising a thin film transistor (TFT) backplane[[;]], wherein the TFT backplane driving control sub-circuit of the pixel circuit according to claim 1 arranged on the substrate; and the light emitting device of the pixel circuit is on the substrate in a light outgoing direction of the array substrate, and the light emitting device is a top emission light emitting device.
Cok discloses an array substrate, comprising a thin film transistor (TFT) backplane (see Figs. 6-8 and 10; para[0001]; para[0008]; para[0010]-para[0012]; para[0019]; para[0044]; para[0055]; para[0064]-para[0067]; para[0069]; para[0073]), wherein the TFT backplane comprises: a substrate (see substrate 10 in Figs. 6-8 and 10; para[0059]); and a light sensitive touch control sub-circuit and a light emitting driving control sub-circuit of a pixel circuit arranged on the substrate (para[0044]; para[0055]; para[0065]-para[0066]; para[0070]; para[0073]; see Figs. 6-8 and 10; “chiplets in the backplane can control and coordinate both the OLED illuminating image and the capture of the photosensor signals”; “each chiplet 20 connected to at least one electrode of two or more OLED pixels 30”); and a light emitting device of the pixel circuit is on the substrate in a light outgoing direction of the array substrate (para[0065]-para[0066]; OLED structure of OLED pixels 30 comprising a first electrode 12 on which is formed one or more layers 14 of light-emitting organic material, and a second electrode 16 in Figs. 6-8 and 10), and the light emitting device is a top emission light emitting device (para[0065]-para[0067]; “The OLED structure can be either top- or ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Yang’s invention, with the teachings in Cok’s invention, to have an array substrate, comprising a thin film transistor (TFT) backplane, wherein the TFT backplane comprises: a substrate, and the light sensitive touch control sub-circuit and the light emitting driving control sub-circuit of the pixel circuit according to claim 1 arranged on the substrate, and the light emitting device of the pixel circuit is on the substrate in a light outgoing direction of the array substrate, and the light emitting device is a top emission light emitting device, because having pixel circuit elements arranged on a substrate is well-known for displays (para[0002]-para[0003]; para[0010]), and for the advantage of an improved integrated method employing an array of photosensors for optical touch screen capability in an OLED display device, with high degree of sensitivity, uniformity, and stability, scaleable to large substrate sizes (para[0003]; para[0008]; para[0010]-para[0011]; para[0019]; para[0069]).

Regarding claim 12, Yang and Cok disclose all the claim limitations as applied above (see claim 11). In addition, Yang discloses the light sensitive touch control sub-circuit comprises a light sensitive transistor (see T2 in Fig. 8; para[0099]).
In addition, Cok discloses the array substrate further comprises a light shading layer between the substrate and the light emitting device in a sub-pixel area where the pixel circuit is arranged (para[0065]-para[0067]; see example in Fig. 10 in ); and the light shading layer comprises a hollowed-out area exposing a photosensor (since Figs. 7-8 and 10 represent portions of the array in Fig. 6, it is clear that opaque layer 25A/25B over the OLED display device in Fig. 6 comprises hollowed-out areas exposing photosensors 26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have, as also taught by Cok in the combination, the array substrate further comprises a light shading layer between the substrate and the light emitting device in a sub-pixel area where the pixel circuit is arranged, and the light shading layer comprises a hollowed-out area exposing the light sensitive transistor in the combination, for the advantage of blocking light emitted from a luminescent layer/device from directly going into an optical sensor/light sensitive transistor in the combination, and thus improve accuracy of detection (see CN107341472 (copy already provided in the application file by the applicant), and para[0004], para[0038], para[0060]-para[0061] and para[0094] of Xu et al. (US 2019/0012510), as translation of corresponding portions).

claim 13, Yang and Cok disclose all the claim limitations as applied above (see claim 12). In addition, Cok discloses a planarization layer is between the light shading layer and the substrate (see layer in 18 Figs. 7-8 and 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a planarization layer is between the light shading layer and the substrate, as also taught by Cok in the combination, for the advantage of planarizing the substrate surface (para[0065]-para[0067]).
Even though the combination of Yang and Cok does not appear to expressly disclose the planarization layer has a thickness in a range of 1.5um - 2.5um, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish a certain thickness range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).

Regarding claim 14, Yang and Cok disclose all the claim limitations as applied above (see claim 11). In addition, the combination discloses the TFT backplane further comprises: a driving sub-circuit (see C2 and D2 in Fig. 8 of Yang), a data writing sub-circuit (see T6 and T8 in Fig. 8 of Yang), and a light emitting control sub-circuit (see T5 and T9 in Fig. 8 of Yang) and a reset sub-circuit (see T7 and T4 in Fig. 8 of Yang) arranged on the substrate (10 in Figs. 6-8 and 10 of Cok in the combination),
the data writing sub-circuit is connected to the driving sub-circuit (see connection of T6 and T8 to C2 and D2 in Fig. 8 of Yang), the first scan terminal (see connection of T6 and T8 to Scan1 in Fig. 8 of Yang), and the data signal terminal (see connection of T6 and T8 to Data in Fig. 8 of Yang), and the data writing sub-circuit is configured to write the data signal of the data signal terminal to the driving sub-circuit and compensate for a threshold voltage of the driving sub-circuit, under a control of the first scan signal from the first scan terminal (para[0101]-para[0102]; para[0104]; para[0106]; para[0109]-para[0116]; see Figs. 8-9 of Yang),
the light emitting control sub-circuit is connected to the driving sub-circuit (see connection of T5 and T9 to C2 and D2 in Fig. 8 of Yang), a first voltage terminal (see connection of T5 and T9 to Vdd in Fig. 8 of Yang), the light emitting device (see connection of T5 and T9 to the OLED in Fig. 8 of Yang), and the second scan terminal (see connection of T5 and T9 to Scan2 in Fig. 8 of Yang), and the light emitting control sub-circuit is configured to input a signal from the first voltage terminal to the driving sub-circuit and supply a driving current generated by the driving sub-circuit to the light emitting device, under a control of the second scan signal from the second scan terminal, so that the driving sub-circuit drives the light emitting device to emit light (para[0103]; para[0108]-para[0116]; see Figs. 8-9 of Yang), and
the reset sub-circuit is connected to the light sensitive touch control sub-circuit (see connection of T7 and T4 to T1, T2, C1 and T3 in Fig. 8 of Yang), the driving sub-circuit (see connection of T7 and T4 to C2 and D2 in Fig. 8 of Yang), an enable signal terminal (see connection of T7 and T4 to Scan3 in Fig. 8 of Yang), and an initial voltage terminal (see connection of ), and the reset sub-circuit is configured to reset the light sensitive touch control sub-circuit and the driving sub-circuit through a voltage provided by the initial voltage terminal, under a control of an enable signal from the enable signal terminal (para[0098]; para[0105]; para[0109]-para[0110]; see Figs. 8-9 of Yang).

Regarding claim 15, Yang and Cok disclose all the claim limitations as applied above (see claim 14). In addition, Yang discloses the reset sub-circuit a first transistor (see T7 in Fig. 8) and a second transistor (see T4 in Fig. 8), the light sensitive touch control sub-circuit comprises a third transistor (see T1 in Fig. 8), a fourth transistor (see T3 in Fig. 8), and a light sensitive transistor (see T2 in Fig. 8; para[0099]), 
the data writing sub-circuit comprises a fifth transistor (see T6 in Fig. 8) and a sixth transistor (see T8 in Fig. 8), 
the light emitting control sub-circuit comprises a seventh transistor (see T5 in Fig. 8) and an eighth transistor (see T9 in Fig. 8), 
the driving sub-circuit comprises a driving transistor (see D2 in Fig. 8).
Even though the combination of Yang and Cok does not appear to expressly disclose the first transistor, the second transistor, the third transistor, the fourth transistor, the light sensitive transistor, the fifth transistor, the sixth transistor, the seventh transistor, the eighth transistor, and the driving transistor are polysilicon transistors, this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because using polysilicon transistors in pixel circuits is conventional in the art, see para[0002] of Sun (US 2017/0206824), and para[0004] of Wang et al. (US 2016/0267843) for evidentiary support).

Regarding claim 16, Yang and Cok disclose all the claim limitations as applied above (see claim 11). In addition, Yang discloses the light emitting device comprises: an anode, an organic material functional layer, and a cathode (see OLED in Fig. 8, which clearly and comprise an anode, an organic material functional layer, and a cathode in order to emit light);
a display area of the array substrate is divided into a plurality of portions, at least one of the plurality of portions comprises a plurality of sub-pixels, the sub-pixels in different portions are identical in terms of an amount and an arrangement manner (see portions in Fig. 12 comprising claimed sub-pixels P; para[0141]-para[0142]); and 
the sub-pixel at a same position of the at least one of the plurality of portions comprises the pixel circuit (see e.g. each of sub-pixels P1-P4 in Fig. 12 comprises e.g. the pixel circuit in Fig. 8; para[0141]-para[0142]).
In addition, regarding the light emitting device, Cok discloses an anode, an organic material functional layer, and the cathode are sequentially arranged on the substrate in the light outgoing direction of the array substrate (para[0065]-para[0067]; see e.g. in the top-emitter design in Fig. 8, arrangement of anode 12, layer 14 of light-emitting organic material and cathode 16).
, and the cathode are sequentially arranged on the substrate in the light outgoing direction of the array substrate, as also taught by Cok, for the advantage of effectively achieving the top-emitter structure design over the substrate (para[0065]).
Even though the combination of Yang and Cok does not appear to expressly disclose the cathode is made of a metal material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the cathode made of a metal material because it is a common known alternative in the art for providing top-emitting OLEDs with less light absorbed or scattered, to make the device more efficient (see para[0011] of Siwinski et al. (US 2002/0167270) and para[0039] of Spindler et a. (US 2009/0096352)).

Regarding claim 18, Yang and Cok disclose all the claim limitations as applied above (see claim 11). In addition, Yang discloses a display panel, comprising the array substrate according to claim 11 (see display 14 in Fig. 1; see also Fig. 12; para[0004]; para[0025]; para[0039]; para[0142]).

Regarding claim 21, Yang and Cok disclose all the claim limitations as applied above (see claim 18). In addition, Yang discloses a display device, comprising the display panel according to claim 18 (see display device in Figs. 1 and 12; see Abstract; para[0004]; para[0022]-para[0023]; para[0025]; para[0142]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623